DETAILED ACTION
Regarding Claims 8-9. Withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7,478,012 in views of Minervini, Junk, Tewes, and Snowbarger (as shown below)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 1-7 and 10-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), the limitation “receiving offline diagnostics data for a control valve, the offline diagnostics data describing a first relationship between pressure and valve position observed during a response of the control valve to a first control signal for a first range of travel when the control valve is not in service in a process plant, receiving online diagnostics data for the control valve, the online diagnostics data describing a second 
         In Step 2A, Prong two, the claims additionally recite the limitations “initiating an offline diagnostics procedure on a control valve in a process plant, wherein the control valve is controlled through a range of travel, collecting, during the offline diagnostics procedure, offline diagnostics data from a plurality of sensors monitoring the control valve, collecting, during online operation of the control valve, online diagnostics data 
         In Step 2B, the claims additionally recite the limitations “initiating an offline diagnostics procedure on a control valve in a process plant, wherein the control valve is controlled through a range of travel, collecting, during the offline diagnostics procedure, offline diagnostics data from a plurality of sensors monitoring the control valve, collecting, during online operation of the control valve, online diagnostics data from the plurality of sensors monitoring the control valve,” but said limitations are merely directed to data collection activity, recited at high level of generality, that is well-understood, routine and conventional. The claims also recite “generating an indication to be provided to an operator via a user interface,” but said limitation is merely directed to insignificant post-solution activity. 

In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minervini, US-PGPUB 2014/0069508 (hereinafter Minervini) in view of Tewes et al., US-PGPUB 2008/0004836 (hereinafter Tewes)

          Regarding Claim 1. Minervini discloses receiving, by one or more processors, offline diagnostics data for a control valve, the offline diagnostics data describing a response of the control valve to a first control signal for a first range of travel when the control valve is not in service in a process plant (Paragraph [0013]; Claim 1, Abstract, obtaining baseline signature; Fig. 1; Fig. 6, 50)

receiving, by the one or more processors, online diagnostics data for the control valve, the online diagnostics data describing a response of the control valve to a second control signal for a second range of travel when the control valve is in service in the process plant (Paragraph [0014], during use; operational signatures; Claim 1, Abstract, obtaining operating signature; Fig. 1, Fig. 6, 54)

comparing the offline diagnostics data to the online diagnostics data to determine whether or not a current value of a diagnostic metric exceeds a threshold value, wherein, a diagnostic metric is indicative of at least one operational parameter of the control valve, by the one or more processors (Paragraph [0014], differential pressure; Claim 1, deviation; Fig. 6, 56 and 58; Paragraph [0015])

Paragraph [0017]).

Minervini does not explicitly disclose relationship between pressure and valve position

Tewes discloses relationship between pressure and valve position (Figs. 2-8; Paragraphs [0031]-[0032]; Paragraph [0021]; Paragraph [0038])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tewes in Minervini and use the relationships between pressure and valve position to accurately perform diagnostics on control valve.

          Regarding Claim 2. Minervini discloses the offline diagnostics data represents an offline signature and wherein the online diagnostics data represents an online signature (Fig. 6, baseline and operational signatures)

          Regarding Claim 3. Minervini discloses the offline signature and the online signature each relate pressure measurements to valve position measurements, wherein the pressure measurements are measurements of pressure applied to an actuator of the control valve and the valve position measurements are measurements of the control valve’s position after responding to the applied pressure (Figs. 3-5)

          Regarding Claim 4. Minervini discloses receiving second online diagnostics data collected while the control valve is in service in the process plant (Fig. 5, 40); wherein generating the diagnostic metric indicative of the at least one operational parameter of the control valve comprises identifying a first value of the diagnostic metric from the offline signature (Fig. 5, differential pressure value for 28a), a second value of the diagnostic metric from the online signature (Fig. 5, differential pressure value for 40), and a third value of the diagnostic metric from the second online diagnostics data (Fig. 5, differential pressure value for 38); and

comparing the third value to the first value and to the second value to determine whether the third value falls within a range between the first value and second value (Fig. 5, comparison of 28a, 38 and 40);

wherein the diagnostic metric exceeds the threshold value when the third value does not fall within the range (Fig. 5, when 38 is outside 28 and 40)

          Regarding Claims 5-6 and 18. Minervini discloses moving from first to second positions (Claim 1, moving from first to second positions), and although does not explicitly discloses the first range of travel is equal (or greater than) to the second range of travel, it would have been obvious to have the claimed ranges, absent criticality, as long as there are measurement points with common ranges that allows one to compare values to each other in the ranges.

          Regarding Claim 11. Minervini discloses a control valve in a process plant (Paragraph [0011]);

a plurality of sensors configured to monitor the control valve (Fig. 1, pressure sensors 20), and an integrated diagnostics system communicatively connected to the plurality of sensors (Fig. 1, 26), the diagnostics system configured to:

receive, via the plurality of sensors, offline diagnostics data for the control valve, the offline diagnostics data describing a response of the control valve to a first control signal for a first range of travel when the control valve is not in service in the process plant (Paragraph [0013]; Claim 1, Abstract, obtaining baseline signature; Fig. 1; Fig. 6, 50)

receive, via the plurality of sensors, online diagnostics data for the control valve, the online diagnostics data describing a response of the control valve to a second control signal for a second range of travel when the control valve is in service in the process plant (Paragraph [0014], during use; operational signatures; Claim 1, Abstract, obtaining operating signature; Fig. 1, Fig. 6, 54)

determine based on a comparison of the offline diagnostics data to the online diagnostics data, whether or not a current value of a diagnostic metric exceeds a threshold value, wherein the diagnostic metric indicative of at least one operational parameter of the control valve (Paragraph [0014], differential pressure; Paragraph [0014], during use; operational signatures; Claim 1, Abstract, obtaining operating signature; Fig. 1, Fig. 6, 54); and generate, in response to determining that the diagnostic metric exceeds a threshold value, an indication to be provided to an operator via a user interface (Paragraph [0017]).

          Regarding Claim 12. Minervini discloses the integrated diagnostics system is implemented by one or more of the following: a server communicatively connected to the plurality of sensors and a controller configured to control the control valve (Fig. 1, 26 and Controllers)

          Regarding Claim 13. Tewes discloses the plurality of sensors includes: a pressure sensor monitoring: (i) a pressure applied on an actuator of the control valve, or (ii) a pressure applied on a control element of the control valve, and
a position sensor monitoring a position of the control element of the control valve (Claim 30, sensors for sensing pressure and position).
          Regarding Claim 14. Tewes discloses the offline diagnostics data and the online diagnostics data each include: (i) pressure measurements obtained by the pressure sensor, and (ii) position measurements obtained by the position sensor, each position measurement corresponding to one of the pressure measurements (Figs. 2-8)

          Regarding Claim 15. Minervini discloses a clock, wherein the integrated diagnostics system is further configured to timestamp the offline diagnostics data when Figs. 3-5, differential pressure plotted vs time)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minervini, US-PGPUB 2014/0069508 in view of Tewes et al., US-PGPUB 2008/0004836 as applied to Claim 1, and further in view of Junk, US-PGPUB 2010/0141596 (hereinafter Junk)

          Regarding Claim 7. Minervini does not disclose the one or more processors include a processor of a portable handheld tool.

Junk discloses a portable communicator to diagnose field devices, such as valves, in a process control plant (Paragraph [0013]; Paragraph [0020]; Paragraph [0007]; Paragraph [0048]; Figs. 1 and 2; Paragraphs [0009]; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Junk in Minervini and have the one or more processors include a processor of a portable handheld tool, so as to efficiently perform valve diagnostic.

Claim 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Minervini, US-PGPUB 2014/0069508 in view of Tewes, US-PGPUB 2008/0004836 as applied to Claim 1 above, and further in view of Snowbarger et al., US Pat No. 5,966,679 (hereinafter Snowbarger)

          Regarding Claim 10. Minervini does not disclose the diagnostic metric is a response time representing the time it takes the control valve to reach steady state after responding to an applied pressure.

Snowbarger discloses the diagnostic metric is a response time representing the time it takes the control valve to reach steady state after responding to an applied pressure (Col. 9, lines 50-67; Col. 10, lines 1-8; Col. 1, lines 13-16)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Snowbarger in Minervini and have the diagnostic metric is a response time representing the time it takes the control valve to reach steady state after responding to an applied pressure, so as to accurately perform valve diagnostics.

          Regarding Claim 16. Minervini discloses the offline diagnostics data and the online diagnostics data each include: (i) pressure measurements obtained by the pressure sensor, and (ii) response times calculated using the clock (Figs. 3-5, differential pressure vs time), 

Minervini does not disclose wherein each of the response times represents a time it took the control valve to reach a steady state after responding to one of the pressure measurements

Snowbarger discloses the diagnostic metric is a response time representing the time it takes the control valve to reach steady state after responding to an applied pressure (Col. 9, lines 50-67; Col. 10, lines 1-8; Col. 1, lines 13-16)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Snowbarger in the modified Minervini and have the diagnostic metric is a response time representing the time it takes the control valve to reach steady state after responding to an applied pressure, so as to accurately perform valve diagnostics.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Minervini, US-PGPUB 2014/0069508 in view of Tewes, US-PGPUB 2008/0004836 as applied to Claim 11 above, and further in view of Latwesen, US-PGPUB 2009/0222124 (hereinafter Latwesen)
          Regarding Claim 17. Tewes discloses a position sensor monitoring a position of the control valve (Claim 30)

The modified Minervini does not disclose an electrical sensor monitoring a current signal received by the control valve

Latwesen discloses an electrical sensor monitoring a current signal received by the control valve (Paragraph [0027]; Paragraph [0029]; Paragraph [0011])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Latwesen in the modified Minervini and and have a plurality of sensors, including an electrical sensor monitoring a current signal received by the control valve, and a position sensor monitoring a position of the control valve, so as to accurately perform valve diagnostic.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
12.      In regard to the 103 rejection and the issue of attacking the individual references in isolation, the Examiner respectfully disagrees. Despite the lengthy explanation by the Applicant, the Applicant is still attacking the references individually. Applicant is reminded that under the 103 obviousness rejection involving multiple prior arts, all the limitations are examined based on all the prior arts combined, and not individually. As an example, Applicant argues on page 12 that “Simply put, even if it could be alleged that Tewes describes a relationship between pressure and valve position, Tewes fails to disclose using such relationship in the manner required by claim 1. That is, Tewes fails to disclose “comparing…..whether or not a current value of a diagnostic metric exceeds a threshold”. Here, if Tewes is allegedly describing such relationship in particular, then the Applicant needs to look at whether both Tewes in combination with Minervini as a whole would teach the limitation. But Applicant once again, incorrectly just looks at Tewes in isolation (as if this was a 102 rejection) and decides that the Tewes does not in combination, it would have been obvious to a person of ordinary skill in the art, at the time of the invention filed, to arrive at the claimed invention, and the 103 rejections are therefore maintained.
13.          In regard to the 101 rejection, the Examiner respectfully disagrees and states that the Applicant’s argument is not persuasive in views of the Examiner’s previous responses sent on Final Rejection (10/07/2020) and the Advisory Action (12/14/2020). Additionally, note that the limitation “using both the offline diagnostic data….exceeds a threshold” is no longer claimed, as the claim has since been updated by the Applicant himself. Furthermore, there is no reason to provide any evidence in regards to the said limitation (or the updated limitation), since they are abstract idea, and not additional elements. The “non-conventional, non-routine and non-generic” factors simply are not applicable with respect to the abstract idea themselves. Plus, as had been discussed previously in the Examiner’s response (see Final Rejection, 10/07/2020, particularly on pages 16-17) even the novelty of the algorithm (or the abstract idea) themselves will not cure the 101 rejection. For these reasons, 101 rejection is maintained.
14.          As had been noted in the Advisory Action (12/14/2020), the outstanding Double Patenting rejection has now been updated with Minervini reference that was missing earlier.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.